Citation Nr: 0500924
Decision Date: 01/12/05	Archive Date: 09/19/05

Citation Nr: 0500924	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  91-45 038	)	DATE JAN 12 2005
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased rating for gunshot wound 
residuals of the abdominal region (Muscle Group XIX) with 
muscle damage and thoracic kyphosis, currently assigned a 30 
percent evaluation.

2.  Entitlement to an increased rating for gunshot wound 
residuals of the lumbar region (Muscle Group XX) with muscle 
damage, currently assigned a 20 percent evaluation.

3.  Entitlement to an increased rating for peritoneal 
adhesions, currently assigned a 10 percent evaluation.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from September 1943 to 
November 1945.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1990 rating decision 
by the New Orleans, Louisiana, Regional Office, which 
confirmed a 30 percent evaluation for gunshot wound residuals 
of the abdominal region (Muscle Group XIX), a 20 percent 
evaluation for gunshot wound residuals of the lumbar region 
(Muscle Group XX), and a 10 percent evaluation for peritoneal 
adhesions.  A May 1991 RO hearing was held.  

In December 1992, the Board remanded the case to the agency 
of original jurisdiction for additional evidentiary 
development.  In an October 1995 decision, the Board denied 
the appellate issues.  Appellant subsequently appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  Jurisdiction over the case was transferred 
to the Jackson, Mississippi, Regional Office (RO).  In a 
January 1999 memorandum decision, the Court vacated the 
October 1995 Board decision and remanded the case to the 
Board for additional evidentiary development.  In August 
1999, the Board remanded the case to the RO for additional 
evidentiary development.

In a March 2000 determination (See March 2000 rating decision 
and Supplemental Statement of the Case), the RO classified 
the service-connected gunshot wound residuals of the 
abdominal region (Muscle Group XIX) as including thoracic 
kyphosis.  In a September 2000 decision, the Board again 
denied the appellate issues.  Subsequently, appellant 
appealed this September 2000 Board decision to the Court.  
During the pendency of that appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. § 5100 et. seq. 
(West 2002)) became law.  By a subsequent Order, the Court 
granted a Joint Motion for Remand filed by the Secretary of 
the VA and appellant, through his attorney; vacated the 
September 2000 Board decision; and remanded the case for 
readjudication pursuant to that Act.

In August 2002, the Board undertook additional development on 
said appellate issues, pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9 (2002)).  A motion filed in March 2003 by appellant's 
attorney for advancement on the docket of the appeal was 
denied.  On May 1, 2003, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) in Disabled 
American Veterans v. Secretary of Veterans Affairs 
invalidated a portion of the Board's development regulations, 
specifically 38 C.F.R. § 19.9(a)(2), and (a)(2)(ii).  See 
Disabled American Veterans et al. v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Due to procedural 
due process concerns as a result of the Federal Circuit's 
partial invalidation of the Board's development regulations, 
in June 2003 the Board remanded the case to the RO for 
additional evidentiary and due process development.  

In a June 4, 2004 decision, the Board denied increased 
ratings for gunshot wound residuals of the abdominal region 
(Muscle Group XIX) with muscle damage and thoracic kyphosis, 
gunshot wound residuals of the lumbar region (Muscle Group 
XX) with muscle damage, and for peritoneal adhesions.  In 
late June 2004, appellant's attorney filed a Motion for 
Reconsideration in connection with that June 4, 2004 Board 
decision.  Since the Board in its decision herein will vacate 
that June 4, 2004 Board decision, appellant's Motion for 
Reconsideration is rendered moot.  





REASONS AND BASES FOR VACATING DECISION

In response to a VCAA notice, appellant's attorney stated in 
a June 2003 letter that appellant "has no further evidence 
to submit, and no further development is required"; and that 
"[f]urther delay is unwarranted."  On June 4, 2004, the 
undersigned Board Member issued a decision denying increased 
ratings for gunshot wound residuals of the abdominal region 
(Muscle Group XIX) with muscle damage and thoracic kyphosis, 
gunshot wound residuals of the lumbar region (Muscle Group 
XX) with muscle damage, and for peritoneal adhesions.  
However, unbeknownst to the undersigned Board Member, in 
April 2004 appellant's attorney had faxed a statement to the 
Board that was not associated with the claims folders at the 
time the Board decision was rendered, stating that she was 
"out of town until yesterday"; that she intended to submit 
additional argument; that she wanted to "ensure that there 
is no further evidence to submit"; and that she wanted the 
case held in abeyance until July 1, 2004 (90 days from date 
of certification of the appeal) "so that I may complete 
those tasks."  This notice was in reply to a letter from the 
RO notifying the appellant that his appeal was being sent to 
the Board and that there was an additional period for 
submission of evidence or argument.  In November 2004, 
appellant's attorney submitted to the Board certain 
additional evidence and written argument, and stated that 
there were additional VA medical records/opinion that had not 
yet been associated with the record.  

Thus, it is apparent that the Board's June 4, 2004 decision 
on said increased ratings appellate issues was inadvertently 
rendered without benefit of said additional argument and/or 
evidence that appellant's attorney intended to submit and, 
therefore, based on a potentially incomplete evidentiary 
record.  It follows that this inadvertent procedural 
complication may constitute, on its face, a denial of due 
process.  See, in particular, 38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. §§ 19.7(a), 20.904(a) (2003).  Accordingly, 
the Board hereby vacates its June 4, 2004 decision.  The case 
involving these appellate issues will remain assigned to the 
undersigned Board Member and will ultimately be dealt with on 
a de novo basis based upon the complete record, as though the 
June 4, 2004 Board decision had never been rendered.  


ORDER

The Board's June 4, 2004 decision, which denied increased 
ratings for gunshot wound residuals of the abdominal region 
(Muscle Group XIX) with muscle damage and thoracic kyphosis, 
gunshot wound residuals of the lumbar region (Muscle Group 
XX) with muscle damage, and for peritoneal adhesions, is 
hereby vacated.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



Citation Nr: 0414519	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  91-45 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased rating for gunshot wound 
residuals of the abdominal region (Muscle Group XIX) with 
muscle damage and thoracic kyphosis, currently assigned a 30 
percent evaluation.

2.  Entitlement to an increased rating for gunshot wound 
residuals of the lumbar region (Muscle Group XX) with muscle 
damage, currently assigned a 20 percent evaluation.

3.  Entitlement to an increased rating for peritoneal 
adhesions, currently assigned a 10 percent evaluation.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from September 1943 to 
November 1945.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1990 rating decision 
by the New Orleans, Louisiana, Regional Office, which 
confirmed a 30 percent evaluation for gunshot wound residuals 
of the abdominal region (Muscle Group XIX), a 20 percent 
evaluation for gunshot wound residuals of the lumbar region 
(Muscle Group XX), and a 10 percent evaluation for peritoneal 
adhesions.  A May 1991 RO hearing was held.  

In December 1992, the Board remanded the case to the agency 
of original jurisdiction for additional evidentiary 
development.  In an October 1995 decision, the Board denied 
the appellate issues.  Appellant subsequently appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  Jurisdiction over the case was transferred 
to the Jackson, Mississippi, Regional Office (RO).  In a 
January 1999 memorandum decision, the Court vacated the 
October 1995 Board decision and remanded the case to the 
Board for additional evidentiary development.  In August 
1999, the Board remanded the case to the RO for additional 
evidentiary development.

In a March 2000 determination (See March 2000 rating decision 
and Supplemental Statement of the Case), the RO classified 
the service-connected gunshot wound residuals of the 
abdominal region (Muscle Group XIX) as including thoracic 
kyphosis.  In a September 2000 decision, the Board again 
denied the appellate issues.  Subsequently, appellant 
appealed this September 2000 Board decision to the Court.  
During the pendency of that appeal, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (codified at 38 U.S.C.A. § 5100 et. seq. (West 
2002)) became law.  By a subsequent Order, the Court granted 
a Joint Motion for Remand filed by the Secretary of the VA 
and appellant, through his attorney; vacated the September 
2000 Board decision; and remanded the case for readjudication 
pursuant to that Act.

In August 2002, the Board undertook additional development on 
said appellate issues, pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9 (2002)).  However, on May 1, 2003, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) in 
Disabled American Veterans v. Secretary of Veterans Affairs 
invalidated a portion of the Board's development regulations, 
specifically 38 C.F.R. § 19.9(a)(2), and (a)(2)(ii).  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Under 38 C.F.R. 
§ 19.9(a)(2), the Board could consider additional evidence 
without having to either remand the case to the agency of 
original jurisdiction for initial consideration or obtain the 
appellant's waiver.  Due to procedural due process concerns 
as a result of the Federal Circuit's partial invalidation of 
the Board's development regulations, in June 2003 the Board 
remanded the case to the RO for additional evidentiary and 
due process development.  

A motion filed in 2003 by appellant's attorney for 
advancement on the docket of the appeal was denied.  The 
motion was just prior to the June 2003 action by the Board, 
and the case was undergoing review at that time.  

By a January 2004 rating decision, the RO, in part, granted 
service connection and assigned separate 10 percent 
evaluations for gunshot wound scars of both the abdominal and 
lumbar regions, effective January 6, 2003.  Additionally, 
that rating granted service connection and assigned 
noncompensable, 10 percent, and 30 percent ratings for 
respective periods beginning January 31, 1994, December 8, 
1999, and January 2, 2003 for left anterior crural nerve 
(femoral) damage with neuropathy associated with the gunshot 
wound of the lumbar region; and granted a total rating based 
upon individual unemployability.  Appellant has not expressed 
disagreement with any part of that rating decision.  
Therefore, the Board construes the appellate issues as those 
delineated on the title page of this decision, and will 
proceed accordingly.  The case is now ready for the Board's 
appellate determination.


FINDINGS OF FACT

1.  In July 1944, appellant sustained a gunshot wound which 
perforated the abdomen and jejunum, with resulting 
disturbance of the left sciatic nerve, and exited through his 
lower back just left of midline at ileum level.  A laparotomy 
was performed and two perforations in the jejunum were 
sutured.  The exit wound was debrided.  X-ray was negative 
for any bony pathology.  An exploratory laparotomy 
necessitated by a pelvic abscess was performed in August 1944 
with secondary closure of the abdominal wound.  

2.  Appellant's service-connected gunshot wound residuals of 
the abdominal region (Muscle Group XIX) are manifested 
primarily by well-healed scarring representing an entrance 
wound, a small incisional ventral hernia of the rectus 
abdominis, and thoracic kyphosis.  The clinical evidence does 
not reveal more than moderately severe disability associated 
with abdominal wall muscle damage.  

3.  Disability due to thoracic kyphosis is contemplated by 
the rating currently assigned for abdominal wall muscle 
damage, since separate functional impairment attributable 
solely to the service-connected thoracic kyphosis has not 
been clinically shown.  Abdominal wall muscles of Group XIX 
have, as the listed function, support and compression of 
abdominal wall and lower thorax; flexion and lateral motions 
of spine; synergists in strong downward movements of the arm.

4.  Appellant's service-connected gunshot wound residuals of 
the lumbar region (Muscle Group XX) are manifested primarily 
by a well-healed, small scar representing an exit wound.  The 
wound is without tissue loss or muscle herniation.  The 
clinical evidence does not reveal more than moderate 
disability associated with lumbar region muscle damage.

5.  Appellant's service-connected peritoneal adhesions 
disability does not result in moderately severe adhesions 
with partial obstruction.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 30 
percent for gunshot wound residuals of the abdominal region 
(Muscle Group XIX) with muscle damage and thoracic kyphosis 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.7, 4.10, 4.54, 4.56, 4.73, Code 5319 
(1996-2003).

2.  The criteria for an increased rating in excess of 20 
percent for gunshot wound residuals of the lumbar region 
(Muscle Group XX) with muscle damage are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 
4.10, 4.54, 4.56, 4.73, Code 5320 (1996-2003).

3.  The criteria for an increased rating in excess of 10 
percent for peritoneal adhesions are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.10, 
4.114, Code 7301 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2002) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (38 C.F.R. 
§ 3.159 (2003)); and VAOPGCPREC 7-2003 (Nov. 19, 2003).  

Assuming that Section 3 of the Veterans Claims Assistance Act 
of 2000 is applicable in the instant appeal, after reviewing 
the record, the Board is satisfied that all relevant facts 
have been properly developed with respect to the appellate 
issues.  

A comprehensive medical history and detailed findings with 
respect to the service-connected disabilities at issue over 
the years are documented in the four volumes of records on 
file.  Additionally, pursuant to the Board's numerous 
remands, numerous VA examinations were conducted, which are 
sufficiently detailed and comprehensive regarding the nature 
and current severity of the service-connected disabilities at 
issue.  Such examinations provide a clear picture of all 
relevant symptoms and findings concerning the service-
connected disabilities at issue.  There is no indication that 
more recent, relevant medical records exist that would 
indicate a greater degree of severity of the service-
connected disabilities than that shown in said VA 
examinations and other evidence of record.  

It is apparent to the Board that the appellant was advised 
regarding the necessity of competent evidence that indicates 
the severity of the service-connected disabilities at issue.  
See, in particular, the Statement of the Case and 
Supplemental Statements of the Case, which set out the 
applicable evidence, laws, regulations, and rating criteria, 
and the reasons for denial of said claims.  Additionally, the 
October 1995 and September 2000 Board decisions provided 
actual notice to appellant and his attorney of such 
information concerning the appellate issues.  

Additionally, the RO, in a June 2003 letter, specifically 
advised the appellant and his attorney of the Veterans Claims 
Assistance Act of 2000 and its applicability concerning the 
issues in controversy, including as to which party could or 
should obtain which evidence.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In a recent case, Pelegrini v. Principi, 17 Vet. App. 412 
(2004), the Court held that a VCAA notice must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction decision on a service-connection claim.  
Assuming arguendo that a VCAA notice must also be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction decision on a disability rating claim as in the 
instant case, since the disability rating claims in question 
were rendered prior to the enactment of the Veterans Claims 
Assistance Act of 2000, a VCAA notice simply could not have 
been provided the appellant prior to the initial unfavorable 
RO decision on the disability rating claims.  Thus, a pre-
adjudication VCAA notice was not possible in the instant 
case.  Pelegrini does not contain a remedy under such facts, 
nor is an efficient or timely remedy evident to the Board 
under the circumstances here.   

Again, it is concluded that the RO appropriately developed 
the appellate claims and obtained numerous clinical records 
and VA examinations that adequately assessed the nature and 
severity of the service-connected disabilities at issue.  
Furthermore, appellant was provided a VCAA notice in 2003 
after the enactment of the Veterans Claims Assistance Act of 
2000.  Appellant's attorney subsequently responded to that 
VCAA notice by stating in a June 2003 letter that appellant 
"has no further evidence to submit, and no further 
development is required."  Additionally, the attorney 
pointed out in that letter that appellant was a World War II 
veteran and "[f]urther delay is unwarranted."  

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the 
VCAA does not apply).  See also Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Any "error" resulting from lack of pre-
adverse rating decision VCAA notice does not affect the 
merits of his claims or his substantive rights, for the 
aforestated reasons and is therefore harmless.  See 38 C.F.R. 
§  20.1102 (2003).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); and Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the Veterans 
Claims Assistance Act of 2000 to the extent it may apply, has 
been satisfied with respect to the issues on appeal.  With 
regard to the specific concerns raised by the Court in its 
January 1999 decision, all of the VA examinations conducted 
thereafter included a review of the claims file; specific 
medical opinions with regard to the relationship between 
"other disabilities identified in the post-remand 
examinations" have been obtained; and said VA examinations 
included adequate evaluation of the nature and severity of 
the service-connected disabilities at issue.  Thus, the Board 
finds that there has been compliance with the remand 
instructions.

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider appellant's service-connected 
disabilities on appeal in the context of the total history of 
those disabilities, particularly as they affect the ordinary 
conditions of daily life, including employment, as required 
by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 and other 
applicable provisions.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Although VA amended its regulations for rating muscle injury 
disabilities, 38 C.F.R. §§ 4.55-4.73 (effective July 3, 
1997), it does not appear that the aforementioned Diagnostic 
Codes for rating injuries to the abdominal region (Muscle 
Group XIX) and lumbar region (Muscle Group XX) have 
substantively been altered.  Under either the old or amended 
version of Diagnostic Code 5319, a 30 percent evaluation may 
be assigned for moderately severe injury to Muscle Group XIX 
(abdominal wall muscles).  A 50 percent evaluation, the 
maximum rating assignable under diagnostic code 5319 under 
the old or amended rating criteria, requires severe injury.  
Under either the old or amended version of Diagnostic Code 
5320, a 20 percent evaluation may be assigned for moderate 
injury to Muscle Group XX (lumbar spinal muscles); and a 40 
percent evaluation requires moderately severe injury.  A 60 
percent evaluation, the maximum rating assignable under 
diagnostic code 5320 under the old or amended rating 
criteria, requires severe injury.  

Under the rating criteria in effect prior to July 3, 1997, 
four grades of severity of disabilities due to muscle 
injuries are recognized for rating purposes:  Slight, 
moderate, moderately severe, and severe.  The type of 
disability pictures are based on the cardinal symptoms of 
muscle disability (weakness, fatigue-pain, uncertainty of 
movement) and on the objective evidence of muscle damage and 
the cardinal signs of muscle disability (loss of power, 
lowered threshold of fatigue, and impairment of 
coordination).  38 C.F.R. §§ 4.54, 4.56 (1996).  38 C.F.R. 
§ 4.56, effective as of July 3, 1997, essentially restates 38 
C.F.R. §§ 4.54 and 4.56 without substantive alteration.  
Appellant was provided the old and amended versions of these 
regulations in the November 1990 Statement of the Case and 
March 2000 Supplemental Statement of the Case.

Under the amended version of 38 C.F.R. § 4.56, for VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c).

38 C.F.R. § 4.56(d) provides that disabilities resulting from 
muscle injuries under diagnostic codes 5301 through 5323, 
shall be classified as "slight," "moderate," "moderately 
severe" or "severe" as follows:



(1) Slight disability of muscles:

(i)	Type of injury:  Simple wound of muscle without 
debridement or infection.

(ii)	History and complaint:  Service department record 
of superficial wound with brief treatment and return to duty.  
Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section.

(iii)	Objective findings:  Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in 
muscle tissue.

(2) Moderate disability of muscles:

(i)	Type of injury:  Through and through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection.

(ii)	History and complaint:  Service department record 
or other evidence of in-service treatment for the wound.  
Record of consistent complaint of one or more of the cardinal 
signs and symptoms of muscle disability as defined by 38 
C.F.R. § 4.56(c), particularly lowered threshold of fatigue 
after average use, affecting the particular functions 
controlled by the injured muscles.

(iii)	Objective findings:  Entrance and (if present) 
exit scars, small or linear, indicating short track of 
missile through muscle tissue.  Some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.



(3) Moderately severe disability of muscles:

(i)	Type of injury:  Through and through or deep 
penetrating wound by small high velocity missile or large 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.

(ii)	History and complaint:  Service department record 
or other evidence showing hospitalization for a prolonged 
period for treatment of wound.  Record of consistent 
complaint of cardinal signs and symptoms of muscle disability 
as defined by 38 C.F.R. § 4.56(c) of this section and, if 
present, evidence of inability to keep up with work 
requirements.

(iii)	Objective findings:  Entrance and (if present) 
exit scars indicating track of missile through one or more 
muscle groups.  Indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.  Tests of strength and 
endurance compared with sound side demonstrate positive 
evidence of impairment.

(4) Severe disability of muscles:

(i)	Type of injury:  Through and through or deep 
penetrating wound due to high-velocity missile, or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.

(ii)	History and complaint:  Service department record 
or other evidence showing hospitalization for a prolonged 
period for treatment of wound.  Record of consistent 
complaint of cardinal signs and symptoms of muscle disability 
as defined in paragraph (c) of this section, worse than those 
shown for moderately severe muscle injuries, and, if present, 
evidence of inability to keep up with work requirements.

(iii)	Objective findings:  Ragged, depressed and 
adherent scars indicating wide damage to muscle groups in 
missile track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability: 
(A)	X-ray evidence of minute multiple scattered foreign 
bodies indicating intermuscular trauma and explosive effect 
of the missile. 
(B)	Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle. 
(C)	Diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests. 
(D)	Visible or measurable atrophy. 
(E)	Adaptive contraction of an opposing group of 
muscles. 
(F)	Atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle. 
(G)	Induration or atrophy of an entire muscle following 
simple piercing by a projectile.

The RO has rated appellant's service-connected peritoneal 
adhesions under 38 C.F.R. § 4.114, Code 7301.  Under Code 
7301, a 10 percent evaluation may be assigned for moderate 
adhesions of the peritoneum with pulling pain on attempting 
work or aggravated by movements of the body, or occasional 
episodes of colic pain, nausea, constipation (perhaps 
alternating with diarrhea) or abdominal distention.  A 30 
percent evaluation requires moderately severe adhesions with 
partial obstruction manifested by delayed motility of barium 
meal and less frequent and less prolonged episodes of pain 
than are present with severe adhesions.  A 50 percent 
evaluation requires severe adhesions with definite partial 
obstruction shown by x-ray, frequent and prolonged episodes 
of severe colic distention, nausea or vomiting, following 
severe peritonitis, ruptured appendix, perforated ulcer, or 
operation with drainage.  NOTE:  Ratings for adhesions will 
be considered when there is history of operative or other 
traumatic or infectious (intraabdominal) process, and at 
least two of the following: disturbance of motility, actual 
partial obstruction, reflex disturbances, presence of pain.

Appellant's service medical records reveal that in July 1944, 
he sustained a gunshot wound during combat, in which the 
bullet entered his abdomen, perforated the jejunum with 
partial paralysis of the lateral and anterior left femoral 
cutaneous nerve and disturbance of the sensory roots of the 
sciatic nerve on the left side, and exited through his lower 
back just left of midline at ileum level.  A laparotomy was 
performed and two perforations in the jejunum were sutured.  
"Plastic peritonitis" was also noted.  The exit wound was 
debrided.  X-ray was negative for any bony pathology.  He 
developed a slight evisceration of his wound, which was 
treated.  An exploratory laparotomy necessitated by a pelvic 
abscess was performed in August 1944 with secondary closure 
of the abdominal wound.  

The wound initially resulted in weakness and numbness of the 
left thigh, leg, and foot and a mild, partial intestinal 
obstruction.  Appellant also had stomach cramps and low back 
pain.  In November 1944, the abdomen had a 9-inch, incisional 
scar over the left rectus muscle with no masses palpable.  
There was a small exit wound scar on the back to the left of 
the spine.  In January 1945, the gunshot wound was described 
as being the result of a .31-caliber bullet that entered the 
lower mid abdomen and exited at a point 1 and 1/2 inches to 
the left of L3 and L4.  In the lower part of the abdominal 
operative incision, a 2-inch separation of the recti muscles 
was noted with weakness but without definite hernia.  

X-rays of the lumbosacral spine in February 1945 revealed 
generalized demineralization of the vertebral bodies and 
pelvis and Schmorl's nodes; and the radiographic impression 
was that most of the changes were due to congenital anomaly 
of Platyspondyly, although some might be due to debilitated 
state.  In April 1945, the abdominal wound scar was well-
healed with no evidence of incisional hernia.  A November 
1945 Medical Board determined that due to the weakness in the 
left leg and the "danger" of an intestinal obstruction 
caused by the gunshot wound, appellant was no longer fit for 
duty.  

A December 1945 rating decision granted service connection 
and assigned a 100 percent schedular rating for gunshot wound 
residuals of the abdominal region with jejunum perforation 
and partial paralysis of the left lateral/anterior femoral 
cutaneous nerves.  

On June 1946 VA examination, appellant complained of 
tenderness over the right lower quadrant/flank.  Clinically, 
there was no hernia, abdominal wall weakness, tenderness on 
palpation, masses, or abdominal disability.  There was a 
large, hypertrophic, incisional scar over the left rectus 
muscle, a small incisional scar over the right lower 
quadrant, and a gunshot wound scar on the low back (left 
side).  Back range of motion was slightly restricted on 
extension and right lateral flexion.  

Following the June 1946 VA examination that reported that 
there was no objective evidence of motor nerve lesions and an 
almost complete return of sensation in the left lateral 
femoral cutaneous nerve, the 100 percent disability rating 
was reduced by a July 1946 rating decision to 50 percent 
(based on combining a 30 percent rating for involvement of 
the left lateral and anterior femoral cutaneous nerves and a 
30 percent rating for gunshot wound residuals of the 
abdominal region involving Muscle Group XIX (muscles of the 
abdominal wall).

On June 1948 VA examination, there was no hernia, abdominal 
wall weakness, tenderness on palpation, masses, or abdominal 
disability.  There was a large, incisional left abdominal 
scar and a small, nonsymptomatic scar of the left lumbar 
region.  An x-ray of the upper gastrointestinal tract with 
barium enema revealed no abnormalities (including the colon 
and stomach).

A July 1948 rating decision listed the service-connected 
gunshot wound residuals as follows:  A 10 percent rating was 
assigned for peritoneal adhesions under Diagnostic Code 7301; 
a 30 percent rating was confirmed for gunshot wound residuals 
of the abdominal region involving Muscle Group XIX under 
Diagnostic Code 5319; and a 20 percent rating was assigned 
for gunshot wound residuals of the lumbar region (Muscle 
Group XX) under Diagnostic Code 5320.  All three ratings have 
been in effect for decades and are "protected" ratings (not 
subject to reduction).  See 38 C.F.R. § 3.951 (2003).

In an October 1979 written statement, a private physician 
"C.T.R.U.", M.D., opined that appellant was unable to work 
at that time due to poor bowel and bladder control and 
"sensory nerve loss" in the legs.  A November 1979 written 
statement from another private physician "H.C.M.", M.D., 
reported that appellant complained of abdominal pain, lower 
extremities numbness, progressive diarrhea, and weight loss 
of 27 pounds.  Clinically, he was anemic, his abdomen was 
slightly distended, and there was a 24-cm left para medium 
incision with a "4 by 4" incisional hernia in the upper 
third.  

On December 1979 VA examination, it was reported that 
appellant's abdominal problem, although "obviously severe", 
was not as overbearing to him as his leg problem.  
Clinically, the abdominal muscles were thin and a right 
ventral hernia affected the right rectus muscle.  A lumbar 
area scar was described as insignificant with no paraspinal 
musculature weakness.  Diagnoses included peritoneal 
adhesions with a partial obstruction; Muscle Group XIX wound, 
principally involving a ventral hernia of the right rectus 
muscle; and Muscle Group XX wound, manifested by no muscle 
group involvement but with severe neuropathy due to injury to 
the nerve roots emerging from the spine.  Anemia possibly 
related to malabsorption was also diagnosed.  

Private clinical records dated in June 1983 included 
diagnoses for urethral stricture, bladder stone, sprue, and 
anemia secondary to sprue.  Appellant underwent suprapubic 
cystostomy for a bladder stone and the operative report noted 
"very little evidence of a previous inter-abdominal 
trauma."  A small bowel x-ray series accomplished at that 
time showed a diffuse, nonspecific small bowel pattern 
suggestive of sprue or other diffuse inflammatory bowel 
disease.  A barium enema x-ray revealed no evidence of 
definite colon abnormality.  Small bowel biopsy was 
consistent with celiac disease, noted as idiopathic sprue.  

During a May 1991 RO hearing, appellant testified that the 
damage to his muscle groups was "really minor" compared to 
what "developed" from the gunshot wound.  He testified that 
his bowel had been resected twice, although he did not see 
this anywhere in his records, and that he had "short bowel 
syndrome" as a result of the gunshot wound.  He asserted 
that his nontropical sprue was the direct result of a bowel 
resection and that his "hump back" was due to the gunshot 
wound.  Appellant also testified that he had undergone weight 
loss and experienced weakness, but that he was able to work a 
full day as an employee at a VA medical center.  He described 
stomach cramping as occurring infrequently.  

On August 1991 VA examination, appellant reported difficulty 
sleeping due to heartburn, regurgitation and "strangling."  
He also reported having continued weight loss of 
approximately 20 pounds since January 1990 as well as 
dizziness, nausea, generalized weakness, and 2-4 loose bowel 
movements per day.  The examiner opined that appellant's 
symptoms were compatible with a diagnosis of sprue, and that 
"[a] [c]lear cut obstruction secondary to his wartime 
injuries were not established by the investigation in 1983; 
however, that does not rule it out entirely."  It was also 
stated that appellant had an incisional abdominal hernia that 
was not of sufficient size as to warrant operative 
intervention.

A September 1991 rating decision denied secondary service 
connection for non-tropical sprue.  

VA outpatient clinical records reveal that in May 1992, an 
uppergastrointestinal and small bowel x-ray series was 
interpreted as showing a small sliding-type hiatal hernia 
with reflux and diffuse dilation of the small bowel with 
thickening of the folds of the small bowel consistent with 
sprue.  A barium enema showed a redundant large bowel with 
dilation of the proximal large bowel.  A CT scan of the 
abdomen in June 1992 revealed soft tissue fullness of the 
pancreatic tail, felt to be a bowel mass rather than a 
pancreatic mass.  There was an abnormal bowel pattern with 
multiple fluid-filled small bowel segments in the mid and 
right abdomen extending into the pelvis.  A hiatal hernia was 
diagnosed in November 1992.

Pursuant to the Board's December 1992 remand, VA examinations 
were conducted in January 1993.  On January 1993 VA 
examination, there was a depressed scar adherent to abdominal 
muscles that was not tender to deep palpation.  Some 
limitation in the movement of the abdominal muscles was 
apparently shown.  A VA cardiovascular examination diagnosed 
anemia secondary to kidney failure; and advanced 
arteriosclerosis.  A January 1993 VA orthopedic examination 
revealed that appellant had a "hump back" with scoliosis to 
the right and a kyphotic deformity.  X-ray of the lumbar 
spine revealed severe osteoporosis.  A January 1993 VA 
gastrointestinal examination indicated that there was a 
small, incisional abdominal hernia.  

A June 1993 written opinion from a VA gastroenterologist 
stated that appellant's main gastrointestinal problem was 
celiac disease/non-tropical sprue, documented by a 1983 small 
bowel biopsy.  The gastroenterologist stated that while the 
pathogenesis of this disease was not settled, "there is 
clear cut evidence" that allergy to grains is involved.  The 
gastroenterologist stated that there was no relationship 
between appellant's gunshot wound to the abdomen and the 
development of the celiac disease/non-tropical sprue.  With 
regard to appellant's contention that he suffered from a 
"short bowel" as a result of the gunshot wound, the 
gastroenterologist stated that there was no definitive 
evidence that this disorder was associated with the gunshot 
wound and that it did not appear from the record whether a 
bowel resection had ever been done, particularly since a 1983 
upper gastrointestinal x-ray series did not document loss of 
any considerable length of bowel.  The gastroenterologist 
concluded that although appellant also had symptoms of 
"reflux esophagitis", there was not a direct relationship 
between this condition and the gunshot wound "unless the 
bullet has somewhat interfered with the lower esophageal 
sphincter.  Reflux esophagitis is a common problem...."  

On January 1994 VA examination, appellant's abdomen was soft 
with bowel sounds present.  The examiner stated that there 
was no evidence of a vascular injury associated with the 
gunshot wound, and that residuals of the abdominal gunshot 
wound were limited to a short gut with malabsorption and 
adhesions of abdominal wall musculature.  

On February 1994 VA orthopedic examination, there was a 
small, faint scar in the right paravertebral area of the mid-
back region, apparently representing the exit wound from the 
bullet.  There was no particular tenderness to palpation of 
the back.  Appellant exhibited 80 degrees' thoracolumbar 
flexion and 20 degrees' extension.  X- rays of the 
thoracolumbar spine revealed degenerative disease with 
osteoporosis, kyphosis, and scoliosis.  In commenting on the 
request in the December 1992 Board remand that an opinion be 
rendered as to the relationship between a circulatory 
disorder of the legs and the gunshot wound, the examiner 
stated that even assuming appellant had a circulatory 
disorder of the legs, any such disorder was not the result of 
the gunshot wound.

Pursuant to the August 1999 Board remand, VA examinations 
were conducted in December 1999.  On December 1999 VA 
orthopedic examination, the examiner stated that the claims 
file was reviewed.  Appellant complained of pain mostly 
between the shoulder blades, and denied having any low back 
pain.  He ambulated normally with good balance and was able 
to squat and rise without significant difficulty.  Marked 
thoracic kyphosis was noted.  There was no paraspinal 
tenderness, muscle tightness, or atrophy.  There was an old 
healed and non-tender gunshot exit wound on the left side of 
the lumbar area.  The lumbar spine exhibited 60 degrees' 
flexion, 5 degrees' extension, 10 degrees' lateral flexion 
bilaterally, and 30 degrees' rotation, without any complaints 
by appellant.  Deep tendon reflexes were absent in both knees 
and ankles.  The sensory examination revealed subjective 
dullness on the L4-L5 distribution of the left leg and 
straight leg raising was negative.  It was noted that 
appellant's thoracic kyphosis made it difficult for him to 
rest his head on a pillow in the supine position.  The 
examiner stated that range of thoracic motion could not be 
determined; that the right side was at a much higher level 
than the left side, probably due to retraction of the 
abdominal muscles on the left side and rotation of the spine; 
and that functionally, appellant was independent in 
activities of daily living and able to ambulate without the 
assistance of a device.  He was not observed to be in any 
discomfort.  

The examiner opined that there was no relationship between 
the lumbosacral spine condition and the gunshot wound; but 
based on the history, posture of the patient, and the status 
of the abdominal muscles, there was a relationship between 
the thoracic kyphosis and the gunshot wound to the abdomen 
which resulted in loss of muscles, muscle strength, and 
adhesions in the peritoneum.  The impressions were thoracic 
kyphosis, thoracolumbar scoliosis, chronic thoracic spine 
pain due to kyphosis, and status post gunshot wounds to the 
abdomen with residuals.  X-rays of the thoracolumbar spine 
showed severe generalized osteoporosis, with a reduction in 
the height of vertebrae and kyphoscoliosis.  

On December 1999 VA gastrointestinal examination, the 
examiner stated that the claims file was reviewed.  
Appellant's complaints included having occasional abdominal 
distress a couple of times each week in the mid-abdominal 
area that was essentially "gas pain."  There was no history 
of hematemesis, chronic nausea/vomiting, melena, or 
hematochezia.  Clinically, there was diffuse tenderness 
throughout the abdomen, worse in the upper quadrant.  There 
was no rebound tenderness and bowel sounds were slightly 
hyperactive.  Laboratory studies were performed, and an 
abdominal x-ray series showed no evidence of obstruction.  
The diagnoses included chronic diarrhea secondary to 
nontropical sprue, history of hiatal hernia with 
gastroesophageal reflux disease, and no evidence of anemia.  
The examiner opined that there was no relationship between 
appellant's nontropical sprue and his gunshot wound; that 
since the service medical records did not contain any 
evidence of bowel resection, there was no evidence to support 
a diagnosis of short bowel syndrome; and that appellant's 
reflux/gastroesophageal reflux disease were not related to 
his gunshot wound.  In a February 2000 addendum to that 
examination, it was stated that appellant was "asymptomatic 
from the standpoint of adhesions"; that appellant's diarrhea 
was related to his nontropical sprue; and that his abdominal 
series showed no evidence of obstruction that would be 
present if there were peritoneal adhesions.  

On December 1999 VA muscle examination, the examiner stated 
that the claims file was reviewed.  Appellant was unable to 
complete a sit-up without the use of his arms, which was 
noted as indicative of moderately severe impairment of the 
abdominal muscle group.  There was mild atrophy of the 
abdominal muscles and marked atrophy in the left lower lumbar 
region near the site of the gunshot wound.  No weakness was 
noted with lateral or rotary movement of the spine.  
Peritoneal adhesions secondary to abdominal surgeries were 
noted.  The examiner concluded that the residuals of the 
service-connected gunshot wound were unrelated to appellant's 
circulatory disorder of his legs, arteriosclerosis, or 
anemia.  

A November 2000 VA outpatient clinical record indicated that 
appellant requested a letter stating that sprue is possibly 
related to his abdominal wound.  The physician opined that 
since celiac disease can be exacerbated by trauma, his 
gastrointestinal symptoms were likely related to the gunshot 
wound.  In December 2000 and June 2002 written statements, 
that same VA physician expressed a similar opinion.  

Pursuant to the August 2002 Board development, VA 
examinations were conducted in December 2002 and January 
2003.  On December 2002 VA orthopedic examination, the 
examiner stated that the claims file was reviewed.  Appellant 
complained of low back pain.  He ambulated slowly and 
stiffly, utilizing a cane.  There was severe kyphoscoliosis 
with generalized tenderness to palpation.  The back exhibited 
35 degrees' flexion, 5 degrees' extension, 20 degrees' 
lateral flexion to the right and 5 degrees' lateral flexion 
to the left, with increased pain on all ranges of motion 
noted.  No visible or palpable muscle spasms were apparent, 
but there was generalized tenderness to palpation of the 
back.  There was a faint, circular, 2-cm in length scar just 
to the left of midline in the low back, which was tender but 
nonulcerated and nonadherent.  Functional limitations related 
to the kyphosis were described as including "significant" 
impairment of ability to bend, lift, or carry; 
"significant" limitation of spinal motion; adversely 
affected extended periods of sitting, standing, or walking; 
and an inability to sleep in a supine position.  

On January 2003 VA examination, appellant's gunshot wound 
scars of the abdominal and lumbar regions were described as 
slightly painful, with no evidence of infection, 
inflammation, or other significant abnormality.  

On January 2003 VA gastrointestinal examination, appellant's 
abdomen was soft and without masses or organomegaly.  Mild 
scar tenderness was noted.  Bowel sounds were normal.  

VA outpatient clinical records dated from 1999 to October 
2003 do not reveal any significant worsening of the service-
connected disabilities at issue.  

In a December 2003 medical opinion, a VA gastroenterologist 
and another physician reviewed the appellant's medical 
records and stated that there was no etiological relationship 
between celiac disease and appellant's gunshot wound.  In 
addressing the previously rendered medical opinion by another 
VA physician (the VA physician who rendered written opinions 
in November and December 2000 and June 2002) that medical 
literature supported a relationship between celiac disease 
and some forms of trauma such as surgery, it was explained 
that the literature stated that it occurred "in proximity to 
the onset"; and in this case, there was approximately forty 
years between appellant's 1944 initial injury and the 
clinical diagnosis by biopsy in 1983.  It was therefore 
concluded that "this literature does not lend support to an 
association between the veteran's gunshot wound to the small 
intestine and to his subsequent development of [c]eliac 
disease."  

Medical articles submitted by appellant primarily pertain to 
celiac (sprue) disease involving the bowel; and explain that 
it is a genetic disorder with various "triggering" factors, 
including trauma such as surgery.  


I.  Increased Rating for Gunshot Wound Residuals of the 
Abdominal Region (Muscle Group XIX) with Thoracic Kyphosis

The service medical records reveal that appellant sustained a 
rather substantial gunshot wound that perforated the abdomen 
and jejunum.  A laparotomy was performed and two perforations 
in the jejunum were sutured.  An x-ray was negative for any 
bony pathology.  An exploratory laparotomy necessitated by a 
pelvic abscess was performed in August 1944 with secondary 
closure of the abdominal wound.  The RO granted service 
connection and assigned a 30 percent evaluation for the 
abdominal wound disability, on the basis that it represented 
a moderately severe disability and that rating is 
"protected."  The clinical evidence after service strongly 
suggests that the abdominal wall wound healed, although a 
small incisional ventral hernia medically described as not 
requiring surgical intervention has been identified; and it 
appears that the abdominal wall wound represents an 
essentially static disability.  Although in the 1980's, 
celiac disease was diagnosed and appellant has osteoporosis 
and arthritis of the spine, service connection is not 
currently in effect for those diseases.  In rating the 
service-connected abdominal wound disability, only 
symptomatology reasonably attributable to the service-
connected disability may be considered.  

The RO has recently granted service connection and assigned a 
10 percent evaluation for abdominal wound scarring.  Apart 
from that service-connected abdominal wound scarring, 
appellant's service-connected gunshot wound residuals of the 
abdominal region are manifested primarily by a small 
incisional ventral hernia of the rectus abdominis and 
thoracic kyphosis.  However, recent VA examinations revealed 
only mild atrophy of the abdominal muscles and the impairment 
of the abdominal muscles was in fact medically described as 
only "moderately severe."  Although appellant has marked 
thoracic kyphoscoliosis with limitation of spinal motion, the 
clinical records appear to attribute at least part of that 
disability to osteoporosis, a disease for which service 
connection is not in effect.  Regardless, disability due to 
the service-connected thoracic kyphosis is already 
contemplated by the 30 percent rating currently assigned for 
abdominal wall muscle damage, since separate functional 
impairment attributable solely to the service-connected 
thoracic kyphosis has not been clinically shown.  In 
particular, the provisions of Diagnostic Code 5319 for rating 
injuries to the abdominal region (Muscle Group XIX) (muscles 
of the abdominal wall including the rectus abdominis) state, 
in pertinent part, that function includes "[s]upport and 
compression of abdominal wall and lower thorax; flexion and 
lateral motions of spine."  Although appellant's attorney 
asserts that a separate evaluation for thoracic kyphosis 
should be assigned, it is the Board's opinion that this would 
constitute pyramiding.  See 38 C.F.R. § 4.14, which states, 
in pertinent part, "[t]he evaluation of the same disability 
under various diagnoses is to be avoided"; Brady v. Brown, 4 
Vet. App. 203, 206 (1993); and Esteban v. Brown, 6 Vet. App. 
259 (1994).  As the assignment of more than one rating for 
the same disability constitutes impermissible "pyramiding", 
a separate evaluation would not be appropriate with respect 
to any of said gunshot wound residuals of the abdominal 
region, insofar as Muscle Group XIX is concerned.  

In Esteban, at 6 Vet. App. 262, the Court stated, "[t]he 
critical element is that none of the symptomatology for any 
one of these three conditions is duplicative of or 
overlapping with the symptomatology of the other two 
conditions."  Since the symptomatology attributable to any 
spinal motion affected by thoracic kyphosis would overlap to 
a great extent the effect on spinal motion caused by 
underlying muscle damage from the gunshot wound of the 
abdominal region, given their close anatomical location and 
functioning, assigning a separate evaluation for said 
thoracic kyphosis based on limitation of spinal motion or 
associated symptoms would violate the proscription against 
pyramiding of ratings.  See also 38 C.F.R. § 4..50-56, 
effective prior to July 3, 1997, concerning shell fragment 
wound rating factors, particularly § 4.50, which indicates 
the close anatomical and functional relationship between 
fragment wound muscle injuries and limitation of contiguous 
joint motion.  38 C.F.R. § 4.45 states, in pertinent part, 
"[a]s regards the joints the factors of disability reside in 
reductions of their normal excursions of movements...  (a) 
Less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon tie-up, contracted scars,....); 
(f) Pain on movement...."  See also 38 C.F.R. §§ 4.45 and 
4.56, effective July 3, 1997.

The Board has considered the provisions of 38 C.F.R. §§ 4.10 
and 4.40, and DeLuca v. Brown, 8 Vet. App. 202 (1995), which 
relate to functional loss due to pain, weakness or other 
musculoskeletal pathology.  Significantly, however, the 
recent VA clinical evidence reveals that the service-
connected gunshot wound residuals of the abdominal region 
(Muscle Group XIX) with thoracic kyphosis do not severely 
interfere with abdominal wall/lower thorax movement, nor is 
severe abdominal wall weakness shown.  It is reiterated that 
although appellant has significant residuals of the in-
service gunshot wound and service connection is in effect for 
abdominal, lumbar, and scar wound residuals, the appellate 
issue at hand only involves the nature and severity of muscle 
damage to Muscle Group XIX with thoracic kyphosis.  Appellant 
additionally has osteoporosis, degenerative arthritis, and 
other disorders affecting the spine for which service 
connection is not in effect, and it appears that the 
orthopedic spinal pathology is the principal cause of any 
thoracolumbar limitation of motion.  

Based on the evidentiary record, the Board concludes that the 
service-connected gunshot wound residuals of the abdominal 
region (Muscle Group XIX) with muscle damage and thoracic 
kyphosis cannot be reasonably characterized as resulting in 
more than moderately severe impairment of that muscle group.  
The clinical evidence does not reflect that the service-
connected gunshot wound residuals of the abdominal region 
(Muscle Group XIX) with muscle damage and thoracic kyphosis, 
in and of themselves, present such an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to warrant consideration of an 
extraschedular evaluation, for the foregoing reasons.  38 
C.F.R. § 3.321(b)(1).  Since the preponderance of the 
evidence is against allowance of this appellate issue, the 
benefit-of-the-doubt doctrine is inapplicable, for the 
aforestated reasons.  See also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


II.  Increased Rating for Gunshot Wound Residuals of the 
Lumbar Region (Muscle Group XX).

The appellant's service medical records reveal that the 
bullet that entered the lower mid-abdomen exited at the back, 
to the left of the spine.  Clinically, there was a small exit 
wound scar on the back.  An x-ray was negative for any bony 
pathology.  Although several months later, x-rays of the 
lumbosacral spine revealed generalized demineralization of 
the vertebral bodies and pelvis and Schmorl's nodes, the 
radiographic impression attributed the majority of the 
changes to a congenital anomaly.  

On June 1948 VA examination, there was a small, 
nonsymptomatic scar of the left lumbar region.  A July 1948 
rating decision indicated that a 20 percent rating was 
assigned for gunshot wound residuals of the lumbar region 
(Muscle Group XX) under Diagnostic Code 5320; and that rating 
is "protected."  The clinical evidence after service 
strongly suggests that the gunshot wound to the lumbar spinal 
muscles healed and was manifested primarily by a small scar; 
and it appears that the wound represents an essentially 
static disability.  Although in the 1990's, x-rays of the 
lumbar spine revealed severe osteoporosis, service connection 
is not currently in effect for that disease.  In rating the 
service-connected lumbar region muscle wound disability, only 
symptomatology reasonably attributable to the service-
connected disability may be considered.  

The RO has recently granted service connection and assigned a 
separate 10 percent evaluation for lumbar region wound 
scarring and assigned separate ratings for respective periods 
for left anterior crural nerve (femoral) damage with 
neuropathy associated with the gunshot wound of the lumbar 
region.  Apart from that service-connected lumbar region 
wound scarring and left lower extremity neurologic 
involvement, appellant's service-connected gunshot wound 
residuals of the lumbar region were not manifested by any 
severe symptomatology.  Although on December 1999 VA muscle 
examination, marked atrophy in the left lower lumbar region 
near the site of the gunshot wound was noted, examinations 
prior and subsequent to that December 1999 VA orthopedic 
examination did not reveal any paraspinal musculature 
weakness or atrophy.  

Although appellant has limitation of lumbar spinal motion, 
the clinical records appear to attribute that primarily to 
osteoporosis, an orthopedic pathologic disease for which 
service connection is not in effect.  To the extent any 
imitation of lumbar spinal motion is from the service-
connected lumbar region muscle damage, this is already 
contemplated by the 20 percent rating currently assigned for 
lumbar region muscle damage, since separate functional 
impairment attributable solely to the lumbar spine has not 
been clinically shown.  In particular, the provisions of 
Diagnostic Code 5320 for rating injuries to the lumbar 
muscles region (Muscle Group XX) state, in pertinent part, 
that function includes "[p]ostural support of body; 
extension and lateral movements of spine (emphasis added)."  
To assign a separate evaluation for restricted lumbar spine 
motion would constitute pyramiding.  See 38 C.F.R. § 4.14; 
Brady; and Esteban.  Since the symptomatology attributable to 
any restricted lumbar spinal motion due to service-connected 
disability would overlap to a great extent the effect on 
spinal motion caused by underlying muscle damage from the 
gunshot wound of the lumbar muscle region, given their close 
anatomical location and functioning, assigning a separate 
evaluation for restricted lumbar spinal motion or associated 
symptoms would violate the proscription against pyramiding of 
ratings.  

The Board has considered the provisions of 38 C.F.R. §§ 4.10 
and 4.40, and DeLuca, which relate to functional loss due to 
pain, weakness or other musculoskeletal pathology.  
Significantly, however, the recent VA clinical evidence 
reveals that the service-connected gunshot wound residuals of 
the lumbar region (Muscle Group XX) do not result in at least 
moderately severe impairment, nor is at least moderately 
severe lumbar muscle weakness or atrophy shown.  It is 
reiterated that although appellant has significant residuals 
of the in-service gunshot wound and service connection is in 
effect for abdominal, lumbar, and scar wound residuals, the 
appellate issue at hand only involves the nature and severity 
of muscle damage to Muscle Group XX.  Appellant additionally 
has osteoporosis and other disorders affecting the 
thoracolumbar spine for which service connection is not in 
effect.  

Based on the evidentiary record, the Board concludes that the 
service-connected gunshot wound residuals of the lumbar 
region (Muscle Group XX) cannot be reasonably characterized 
as resulting in more than moderate impairment of that muscle 
group.  The clinical evidence does not reflect that the 
service-connected gunshot wound residuals of the lumbar 
region (Muscle Group XX), in and of themselves, present such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to warrant consideration of an 
extraschedular evaluation, for the foregoing reasons.  38 
C.F.R. § 3.321(b)(1).  Since the preponderance of the 
evidence is against allowance of this appellate issue, the 
benefit-of-the-doubt doctrine is inapplicable, for the 
aforestated reasons.  


III.  An Increased Rating for Peritoneal Adhesions

Appellant's service medical records reveal that in July 1944, 
he sustained a gunshot wound during combat, in which the 
bullet entered his abdomen, perforating the jejunum.  The 
jejunum is medically defined as the section of the small 
intestine that extends from the duodenum to the ileum.  See 
Dorland's Illustrated Medical Dictionary, 768 (24th ed. 
1965).  A laparotomy was performed and two perforations in 
the jejunum were sutured.  "Plastic peritonitis" was also 
noted.  An exploratory laparotomy necessitated by a pelvic 
abscess was performed in August 1944 with secondary closure 
of the abdominal wound.  

The wound initially resulted in a mild, partial intestinal 
obstruction.  Appellant also had stomach cramps.  A November 
1945 Medical Board determined that due to the weakness in the 
left leg and the "danger" of an intestinal obstruction 
caused by the gunshot wound, appellant was no longer fit for 
duty.  

A December 1945 rating decision granted service connection 
and assigned a 100 percent schedular rating for gunshot wound 
residuals of the abdominal region with jejunum perforation 
and partial paralysis of the left lateral/anterior femoral 
cutaneous nerves.  

On June 1946 and June 1948 VA examinations, there was no 
abdominal disability.  Significantly, an x-ray of the upper 
gastrointestinal tract with barium enema revealed no 
abnormalities (including the colon and stomach).

A July 1948 rating decision reveals that a 10 percent rating 
was assigned for peritoneal adhesions under Diagnostic Code 
7301; and that rating is "protected."

Other evidence of record has already been set forth in Part I 
of this decision and will not be repeated below, except to 
the extent necessary.  

Private clinical records dated in June 1983 reveal that a 
suprapubic cystostomy noted "very little evidence of a 
previous inter-abdominal trauma."  A small bowel x-ray 
series accomplished at that time showed a diffuse, 
nonspecific small bowel pattern suggestive of sprue or other 
diffuse inflammatory bowel disease.  Significantly, a barium 
enema x-ray revealed no evidence of definite colon 
abnormality.  Small bowel biopsy was consistent with celiac 
disease, noted as idiopathic sprue.  

On August 1991 VA examination, appellant reported difficulty 
sleeping due to heartburn, regurgitation and "strangling."  
He also reported having continued weight loss of 
approximately 20 pounds since January 1990 as well as 
dizziness, nausea, generalized weakness, and 2-4 loose bowel 
movements per day.  The examiner opined that appellant's 
symptoms were compatible with a diagnosis of sprue, and that 
"[a] [c]lear cut obstruction secondary to his wartime 
injuries were not established by the investigation in 1983; 
however, that does not rule it out entirely."  

A September 1991 rating decision denied secondary service 
connection for non-tropical sprue.  That pathology remains 
not service connected at the time of this decision and as 
such, is not for use in rating the missile injury residuals.

A June 1993 written opinion from a VA gastroenterologist 
stated that appellant's main gastrointestinal problem was 
celiac disease/non-tropical sprue, documented by a 1983 small 
bowel biopsy.  The gastroenterologist stated that while the 
pathogenesis of this disease was not settled, "there is 
clear cut evidence" that allergy to grains is involved.  The 
gastroenterologist stated that there was no relationship 
between appellant's gunshot wound to the abdomen and the 
development of the celiac disease/non-tropical sprue.  With 
regard to appellant's contention that he suffered from a 
"short bowel" as a result of the gunshot wound, the 
gastroenterologist stated that there was no definitive 
evidence that this disorder was associated with the gunshot 
wound and that it did not appear from the record whether a 
bowel resection had ever been done, particularly since a 1983 
upper gastrointestinal x-ray series did not document loss of 
any considerable length of bowel.  The gastroenterologist 
concluded that although appellant also had symptoms of 
"reflux esophagitis", there was not a direct relationship 
between this condition and the gunshot wound "unless the 
bullet has somewhat interfered with the lower esophageal 
sphincter.  Reflux esophagitis is a common problem...."  

On January 1994 VA examination, appellant's abdomen was soft 
with bowel sounds present.  The examiner stated that 
residuals of the abdominal gunshot wound were limited to a 
short gut with malabsorption and adhesions of abdominal wall 
musculature.  

Pursuant to the August 1999 Board remand, VA examinations 
were conducted in December 1999.  On December 1999 VA 
gastrointestinal examination, the examiner stated that the 
claims file was reviewed.  It is very significant that an 
abdominal x-ray series showed no evidence of obstruction.  
The diagnoses included chronic diarrhea secondary to 
nontropical sprue, history of hiatal hernia with 
gastroesophageal reflux disease, and no evidence of anemia.  
The examiner opined that there was no relationship between 
appellant's nontropical sprue and his gunshot wound; that 
since the service medical records did not contain any 
evidence of bowel resection, there was no evidence to support 
a diagnosis of short bowel syndrome; and that appellant's 
reflux/gastroesophageal reflux disease were not related to 
his gunshot wound.  

It is of substantial import that in a February 2000 addendum 
to that December 1999 VA gastrointestinal examination, it was 
stated that appellant was "asymptomatic from the standpoint 
of adhesions"; that appellant's diarrhea was related to his 
nontropical sprue; and that his abdominal series showed no 
evidence of obstruction that would be present if there were 
peritoneal adhesions.  This is a substantial piece of 
negative evidence, and clearly demonstrates that no 
obstruction is associated with the service-connected 
peritoneal adhesions.  

On December 1999 VA muscle examination, it was reported that 
appellant had peritoneal adhesions secondary to abdominal 
surgeries.  

A November 2000 VA outpatient clinical record indicated that 
appellant requested a letter stating that sprue is possibly 
related to his abdominal wound.  The physician opined that 
since celiac disease can be exacerbated by trauma, his 
gastrointestinal symptoms were likely related to the gunshot 
wound.  In December 2000 and June 2002 written statements, 
that same VA physician expressed a similar opinion.  

Pursuant to the August 2002 Board development, a January 2003 
VA gastrointestinal examination was conducted, which revealed 
that appellant's abdomen was soft without masses or 
organomegaly.  Bowel sounds were normal.  

VA outpatient clinical records dated from 1999 to October 
2003 do not reveal any significant worsening of the service-
connected disability at issue.  

In a December 2003 medical opinion, a VA gastroenterologist 
and another physician reviewed the appellant's medical 
records and stated that there was no etiological relationship 
between celiac disease and appellant's gunshot wound.  In 
addressing the previously rendered medical opinion by another 
VA physician (the VA physician who rendered written opinions 
in November and December 2000 and June 2002) that medical 
literature supported a relationship between celiac disease 
and some forms of trauma such as surgery, it was explained 
that the literature stated that it occurred "in proximity to 
the onset"; and in this case, there was approximately forty 
years between appellant's 1944 initial injury and the 
clinical diagnosis by biopsy in 1983.  It was therefore 
concluded that "this literature does not lend support to an 
association between the veteran's gunshot wound to the small 
intestine and to his subsequent development of [c]eliac 
disease."  As noted above, service connection is not 
currently in effect for celiac disease.

Appellant's contentions as to gastrointestinal symptomatology 
that he attributes to service-connected disability are not 
supported by competent clinical evidence, and are thus of 
minimal, if any, probative value.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  Any positive competent evidence 
is far outweighed by the substantial negative evidence, which 
includes well-explained VA medical opinions by 
gastroenterologists rendered in June 1993 and December 2003, 
stating that appellant's principal gastrointestinal problems 
were due to celiac disease/non-tropical sprue and 
gastroesophageal reflux disease that had no relationship to 
the gunshot wound to the abdomen; the December 1999 abdominal 
x-ray series, which showed no evidence of obstruction; and a 
February 2000 addendum to that December 1999 VA 
gastrointestinal examination, which stated that appellant was 
"asymptomatic from the standpoint of adhesions."  

The Board has considered the provisions of 38 C.F.R. §§ 4.10 
and 4.40, and DeLuca, which relate to functional loss due to 
pain, weakness or other musculoskeletal pathology.  
Significantly, however, the recent VA clinical evidence 
reveals that even assuming appellant has any peritoneal 
adhesions, no bowel obstruction was clinically shown, which 
is required for an evaluation in excess of 10 percent under 
Code 7301.  

Based on the evidentiary record, the Board concludes that the 
service-connected peritoneal adhesions are adequately 
compensated for by the 10 percent rating currently assigned.  
Again, it should be pointed out that disabilities for which 
service connection is not in effect may not be considered in 
evaluating a service-connected disability.  Here, the medical 
evidence and medical opinions by gastroenterologists, experts 
in gastrointestinal diseases and their etiologies, strongly 
suggest that appellant's gastrointestinal symptomatology is 
primarily caused by disabilities for which service connection 
is not in effect.  The clinical evidence does not reflect 
that the service-connected peritoneal adhesions, in and of 
themselves, present such an exceptional or unusual disability 
picture with related factors as marked interference with 
employment or frequent periods of hospitalization as to 
warrant consideration of an extraschedular evaluation, for 
the foregoing reasons.  38 C.F.R. § 3.321(b)(1).  Since the 
preponderance of the evidence is against allowance of this 
appellate issue, the benefit-of-the-doubt doctrine is 
inapplicable, for the aforestated reasons.  


ORDER

Increased ratings in excess of 30 percent for gunshot wound 
residuals of the abdominal region (Muscle Group XIX) with 
muscle damage and thoracic kyphosis, in excess of 20 percent 
for gunshot wound residuals of the lumbar region (Muscle 
Group XX) with muscle damage, and in excess of 10 percent for 
peritoneal adhesions are denied.  The appeal is denied in its 
entirety.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


 Department of Veterans Affairs




